13‐3809‐cr 
                        
United States v. Kleiner                                                                 
 
                          UNITED STATES COURT OF APPEALS 
                                                
                                 FOR THE SECOND CIRCUIT 
                                     ________________                                
                                                
                                    August Term, 2014 
                                                
                 (Submitted: August 26, 2014      Decided: September 2, 2014) 
                                                
                                  Docket No. 13‐3809‐cr 
                                     ________________                                   
                                                
                               UNITED STATES OF AMERICA, 
                                                
                                                         Appellee, 
 
                                              —v.—  
                                                  
                                         CARY LEE KLEINER, 
                                                  
                                                          Defendant‐Appellant. 
                                         ________________                                  
Before: 
                           WINTER, RAGGI, and CARNEY, Circuit Judges. 
                                      ________________  

          On this appeal from a conviction for bank fraud, defendant contends that a 

miscalculation  in  his  Sentencing  Guidelines  renders  his  24‐month  prison 

sentence  procedurally  unreasonable.    Specifically,  defendant  contends  that  his 

use of another person’s name and address to create a counterfeit driver’s license, 

                                                     1 
which  he  then  presented  as  his  own  to  the  bank  victim  of  his  fraud,  does  not 

warrant  a  two‐level  enhancement  under  U.S.S.G.  §  2B1.1(b)(11)(C)(i)  for 

“unauthorized  transfer  or  use  of  any  means  of  identification  unlawfully  to 

produce  or  obtain  any  other means  of identification.”    We reject  this argument, 

following  the  reasoning  applied  by  this court  in United States  v.  Sash,  396  F.3d 

515 (2d Cir. 2005), to construe U.S.S.G. § 2B1.1(b)(11)(C)(ii).   

       AFFIRMED. 
                               ________________                                  
                                         
          BARCLAY T. JOHNSON, Research & Writing Attorney (Steven L. Barth, 
                 Assistant Federal Public Defender, on the brief), Federal Public 
                 Defender’s  Office,  District  of  Vermont,  Burlington,  Vermont, 
                 for Defendant‐Appellant Cary Lee Kleiner. 
                                                     
          WILLIAM  B.  DARROW  (Gregory  L.  Waples,  on  the  brief),  Assistant 
                 United  States  Attorneys,  for  Tristram  J.  Coffin,  United  States 
                 Attorney for the District of Vermont, Burlington, Vermont, for 
                 Appellee. 
                               ________________                                 
REENA RAGGI, Circuit Judge:  

       Cary  Lee  Kleiner,  who  pleaded  guilty  to  bank  fraud,  see  18  U.S.C. 

§ 1344(1),  appeals  from  that  part  of  the  judgment  of  conviction  entered  in  the 

United States District Court for the District of Vermont (J. Garvan Murtha, Judge) 




                                             2 
as  sentenced  him  to  24  months’  incarceration.1    Kleiner  contends  that  the 

sentence  is  infected  by  procedural  error  in  the  calculation  of  his  Sentencing 

Guidelines  range.    See  United  States  v.  Cavera,  550  F.3d  180,  190  (2d  Cir.  2008) 

(en  banc)  (stating  that  “[a]  district  court  commits  procedural  error  where  it  . . . 

makes a mistake in its Guidelines calculation”).  Specifically, Kleiner argues that 

his  use  of  another  person’s  name  and  address  to  create  a  counterfeit  driver’s 

license  that  he  used  in  committing  the  crime  of  conviction  does  not  warrant  a 

two‐level enhancement under U.S.S.G. § 2B1.1(b)(11)(C)(i) for “the unauthorized 

transfer  or  use  of  any  means  of  identification  unlawfully  to  produce  or  obtain 

any  other  means  of  identification.”    The  argument  is  defeated  by  the  reasoning 

this court employed to construe U.S.S.G. § 2B1.1(b)(11)(C)(ii) in United States v. 

Sash,  396  F.3d  515  (2d  Cir.  2005),  which  we  here  conclude  applies  equally  to 

U.S.S.G. § 2B1.1(b)(11)(C)(i). 




1  Although Kleiner was released from prison on May 15, 2014, his appeal is not 
moot  because  a  favorable  appellate  decision  might  prompt  the  district  court  to 
reduce Kleiner’s three‐year term of supervised release.  See Levine v. Apker, 455 
F.3d 71, 77 (2d Cir. 2006) (holding that case or controversy exists where “district 
court might, because of our ruling, modify the length of [defendant’s] supervised 
release”).   
                                           3 
I.     Background    

       A.     The Crime of Conviction 

       On  March  7,  2012,  Cary  Lee  Kleiner  telephoned  TD  Bank  in  Montpelier, 

Vermont and  represented  himself to  be  Richard J.  Butler, an actual customer of 

the  bank.   In  that  role,  Kleiner  advised  a  bank  representative  that  he wished  to 

schedule  a  cash  withdrawal  of  $74,000  for  the  following  day.    A  call  from  the 

bank’s security department to the real Richard Butler confirmed that he neither 

intended nor authorized any such withdrawal from his account, whereupon the 

bank reported these events to law enforcement authorities. 

       The next day, Kleiner appeared at the TD Bank and provided a teller with 

a  $74,000  withdrawal  slip  and  a  New  Jersey  driver’s  license  in  the  name  of 

“Richard J. Butler, Jr.,” but bearing Kleiner’s own photograph.  He was promptly 

arrested,  at  which  time  law  enforcement  officers  found  on  his  person  two 

counterfeit  credit  cards  in  Richard  Butler’s  name,  as  well  as  a  notebook 

containing  Butler’s  correct  and  full  name,  address,  social  security  number,  date 

of birth, phone numbers, bank account information, and family members’ names. 

       B.     Procedural History 

       Charged with bank fraud, see 18 U.S.C. § 1344(1), and aggravated identity 

                                             4 
theft, id. § 1028A(a)(1), Kleiner pleaded guilty to the fraud charge on February 5, 

2013.    In  its  Presentence  Report  calculation  of  Kleiner’s  Sentencing  Guidelines 

range, the Probation Department concluded that the base offense level of seven, 

see  U.S.S.G.  § 2B1.1(a)(1),  warranted  two  enhancements:  (1)  an  eight‐level 

increase for an intended loss greater than $70,000 but less than $120,000, see id. 

§ 2B1.1(b)(1)(E); and (2) a two‐level increase for the “unauthorized . . . use of any 

means  of  identification  unlawfully  to  produce  or  obtain  any  other  means  of 

identification,” see id. § 2B1.1(b)(11)(C)(i).  This yielded a Guidelines sentencing 

range of 24–30 months’ imprisonment.           

      Both  in  writing  and  orally,  Kleiner  opposed  the  § 2B1.1(b)(11)(C)(i) 

enhancement, maintaining that it is not intended to apply to a defendant, such as 

himself,  who  has  simply  transferred  a  person’s  identifying  information  onto  a 

counterfeit driver’s license or credit card.  Kleiner acknowledged that the Third 

Circuit has held to the contrary in United States v. Newsome, 439 F.3d 181, 186–

87 (3d Cir. 2006). 

      In  rejecting  Kleiner’s  Guidelines  challenge,  the  district  court  relied  on 

Newsome:    “It  does  seem  that  the  Newsome  court,  the  Third  Circuit  Court  did 

get it right.  Maybe the guideline could have been clearer, but they interpreted it 

                                            5 
the  way  I think  it  should  be  interpreted, logically.”    J.A. 94–95.   Accordingly,  it 

adopted  the  Probation  Department’s  Guidelines  recommended  calculation  and 

sentenced Kleiner to a 24‐month prison term. 

       Kleiner timely filed this appeal. 

II.    Discussion    

       The  single  issue  on  this  appeal  is  whether  the  district  court  committed 

procedural  error  in  applying  a  two‐level  enhancement  under  U.S.S.G. 

§ 2B1.1(b)(11)(C)(i)  to  the  calculation  of  Kleiner’s  Sentencing  Guidelines  range.  

“We  review  de  novo  all  questions  of  law  relating  to  the  district  court’s 

application  of  a  sentencing  enhancement,”  United  States  v.  Allen,  750  F.3d  209, 

212  (2d  Cir.  2014),  and  we  review  for  clear  error  the  district  court’s  findings  of 

fact supporting its conclusion, see United States v. Hertular, 562 F.3d 433, 449 (2d 

Cir. 2009).   

       Section 2B1.1(b)(11)(C) of the Sentencing Guidelines implements section 4 

of  the  Identity  Theft  and  Assumption  Deterrence  Act  of  1998,  Pub.  L.  No.  105‐

318.    See  U.S.S.G.  § 2B1.1  cmt.  background.    As  explained  in  Guidelines 

commentary,  § 2B1.1(b)(11)(C)  “focuses  principally  on  an  aggravated  form  of 

identity  theft  known  as  ‘affirmative  identity  theft’  or  ‘breeding,’  in  which  a 

                                               6 
defendant uses another individual’s name, social security number, or some other 

form  of  identification  . . .  to  . . .  produce  or  obtain[]  new  or  additional  forms  of 

identification.”  Id.   

       The Guideline’s operative language is in two parts:   

      If the offense involved . . . (C)(i) the unauthorized transfer or use of 
      any  means  of  identification  unlawfully  to  produce  or  obtain  any 
      other  means  of  identification,  or  (ii)  the  possession  of  5  or  more 
      means  of  identification  that  unlawfully  were  produced  from,  or 
      obtained by the use of, another means of identification, increase [the 
      offense  level]  by  2  levels.    If  the  resulting  offense  level  is  less  than 
      level 12, increase to level 12. 
       
U.S.S.G.  § 2B1.1(b)(11).    The  term  “means  of  identification,”  referenced  in  both 

subparts, is statutorily defined to include the following: 

      any name or number that may be used, alone or in conjunction with 
      any  other  information,  to  identify  a  specific  individual,  including 
      any (A) name, social security number, date of birth, official State or 
      government  issued  driver’s  license  or  identification  number,  alien 
      registration  number,  government  passport  number,  employer  or 
      taxpayer identification number . . . . 
       
18 U.S.C. § 1028(d)(7).   

       Kleiner argues that application of a § 2B1.1(b)(11)(C)(i) enhancement to his 

case was error for two reasons.  First, he contends that adding Richard Butler’s 

name—which Kleiner acknowledges is a “means of identification”—to additional 

documents, here a counterfeit driver’s license and counterfeit credit cards, does 
                                               7 
not  produce  a  “means  of  identification”  because  the  statutory  definition  of  that 

term  refers  to  information  and  not  to  documents.    Specifically,  Kleiner  argues 

that a counterfeit driver’s license is not a “name or number that may be used . . . 

to identify a specific individual,” 18 U.S.C. § 1028(d)(7), nor is it akin to any other 

“means  of  identification”  specified  in  that  statute.    Rather,  it  is  a  “false 

identification document,” which 18 U.S.C. § 1028(d)(4) defines as “a document of 

a  type  intended  or  commonly  accepted  for  the  purposes  of  identification  of 

individuals”  that  deceitfully  appears  to  have  been  issued  under  governmental 

authority. 

       Second, Kleiner argues that the Guideline’s reference to “any other means 

of identification,” indicates that there must be two separate and distinct means of 

identification.  Thus, where a name or identification number is merely copied to 

a new document, the enhancement does not apply. 

       In  evaluating  Kleiner’s  arguments,  this  panel  is  mindful  that  it  is  not  the 

first to consider U.S.S.G. § 2B1.1(b)(11)(C)’s reference to “means of identification” 

generally  or  “another  means  of  identification”  specifically.    This  court  had 

occasion to address both these matters when, in  United States v. Sash, 396 F.3d 

515  (2d  Cir.  2005),  it  rejected  an  enhancement  challenge  under  what  is  now 

                                              8 
§ 2B1.1(b)(11)(C)(ii)2  based  on  defendant’s  possession  of  “5  or  more  means  of 

identification”  unlawfully  produced  from  “another  means  of  identification.”  

U.S.S.G. § 2B1.1(b)(11)(C)(ii).   The Sash defendant made and sold unauthorized 

duplicate police badges, and was found to have been in possession of thousands 

of such badges, which were seized in a search of his home.  See United States v. 

Sash,  396  F.3d  at  517–18.    The  seized  badges  bore  “actual,  unique  numbers 

assigned  by  the  [New  York  Police  Department]  to  individual  officers  and 

appeared to be authentic.”  Id. at 517.  In short, the duplicate badges contained 

no  new  identifying  information  beyond  that  on  an  authorized  badge.  

Nevertheless,  this  court  upheld  a  § 2B1.1(b)(11)(C)(ii)  enhancement,  concluding 

that an officer’s badge or shield number is a “means of identification,” and that, 

when  defendant  created  a  duplicate  badge—even  at  the  request  of  the  officer 

issued  the  original  badge—he  was  “producing  a  ‘means  of  identification’  from 

‘another means of identification’ under the plain meaning of the Enhancement.”  

Id.  at  524.    In  support,  Sash  quoted  United  States  v.  Melendrez,  in  which  the 


2   Sash  considered  a  challenge  to  §  2B1.1(b)(9)(C)  of  the  November  2001 
Guidelines and Guideline Manual.  See 396 F.3d at 516 n.1.  That section has since 
been  moved  to  § 2B1.1(b)(11)(C),  without  any  alteration  in  the  operative 
language.  For consistency, we refer here to the current codification. 
 
                                          9 
Ninth  Circuit  held—contrary  to  what  Kleiner  urges  here—that  “an  unlawfully 

produced  duplicate  means  of  identification  still  subjects  a  defendant  to  the 

§ 2B1.1(b)([11])(C) enhancement because ‘there is no requirement that the source 

ID number and the produced ID [number] be different numbers.’”  Id. (quoting 

United States v. Melendrez, 389 F.3d 829, 834 (9th Cir. 2004)) (alteration in Sash).   

      Although       Sash     construed      “means      of    identification”     under 

§ 2B1.1(b)(11)(C)(ii),  and  the  enhancement  in  this  case  was  imposed  under 

§ 2B1.1(b)(11)(C)(i), we identify no principled reason for treating identical terms 

in  the  same  Guideline  differently.    When  construing  Sentencing  Guidelines  we 

“employ basic rules of statutory construction,” United States v. Mason, 692 F.3d 

178, 182 (2d Cir. 2012), and apply the “normal rule . . . that identical words used 

in  different  parts  of  the  same  act  are  intended  to  have  the  same  meaning,” 

Department  of  Revenue  of  Or.  v.  ACF  Indus.,  Inc.,  510  U.S.  332,  342  (1994) 

(internal  quotation  marks  omitted).    To  ensure  that  the  term  “means  of 

identification”  in  § 2B1.1(b)(11)(C)(i)  is  construed  to  have  the  same  meaning  as 

that term in § 2B1.1(b)(11)(C)(ii), we must follow Sash.  Insofar as Sash held that a 

police  badge,  and  not  simply  the  identification  number  contained  thereon,  is  a 

“means  of  identification,”  we  must  conclude  that  a  driver’s  license,  and  not 

                                           10 
simply the number it displays, is a “means of identification.”  Certainly, Kleiner 

points us to no distinguishing feature that would support treating police badges 

differently from driver’s licenses as means of identification. 

       To  the  contrary,  as  Kleiner  acknowledges,  the  commentary  to 

§ 2B1.1(b)(11)(C)  specifically  identifies  driver’s  licenses  as  “means  of 

identification.”    See  U.S.S.G.  §  2B1.1  cmt.  background  (“Because  18  U.S.C. 

§ 1028(d)  broadly  defines  ‘means  of  identification,’  the  new  or  additional  forms 

of  identification  can  include  items  such  as  a  driver’s  license,  a  credit  card,  or  a 

bank  loan.”).    The  Third  Circuit  relied  in  part  on  this  commentary  in  United 

States v. Newsome—followed by the district court in this case—when it held that 

a  counterfeit  license  is  a  “means  of  identification.”    See  United  States  v. 

Newsome, 439 F.3d at 186. 

       Sash’s  conclusion  that  identical  duplicate  police  badges  constituted 

“another means of identification” under § 1B1.1(b)(11)(C)(ii) similarly forecloses 

Kleiner’s  argument  that  copying  Richard  J.  Butler’s  name  onto  a  counterfeit 

driver’s  license  cannot  satisfy  §  2B1.1(b)(11)(C)(i)’s  requirement  for  the 

production  of  “[an]other  means  of  identification.”    Kleiner  does  not  attempt  to 




                                               11 
distinguish  Sash  but,  instead,  argues  that  Sash  erroneously  reads  the  word 

“other” out of the Guidelines.   

       In  support,  Kleiner  cites  United  States  v.  Hawes,  523  F.3d  245  (3d  Cir. 

2008), and various unpublished decisions.  In fact, these decisions do not support 

Kleiner’s  argument.    For  example,  Hawes  held  that  a  § 2B1.1(b)(11)(C) 

enhancement  was  not  warranted  based  simply  on  a  defendant  changing  the 

mailing address on mutual fund account statements in order to conceal his fraud.  

See id. at 247, 252.  Hawes reasoned that “[a]n address or piece of mail does not 

seem  to  fit  the  Guideline’s  definition  of  ‘means  of  identification’”  because  a 

“means of identification [must] be just that, a means of identification, not merely 

an  attribute  of  one’s  identity.”    Id.  at  252  (emphasis  in  original).    In  short,  in 

Hawes, the Third Circuit did not conclude that the duplication of identification 

information  onto  another  document  or  item  was  insufficient  to  support  a 

§ 2B1.1(b)(11)(C)  enhancement.    Indeed,  such  a  conclusion  would  have  directly 

conflicted with that court’s decision in Newsome.   

       Insofar     as    Kleiner     cites    decisions      upholding       § 2B1.1(b)(11)(C) 

enhancements  where  one  type  of  identifying  information  is  used  to  produce  a 

distinct  type  of  identifying  information,  see,  e.g.,  United  States  v.  Vasquez,  673 

                                               12 
F.3d  680,  686–87  (7th  Cir.  2012)  (affirming  application  of  enhancement  where 

defendant  used  social  security  numbers  to  obtain  PIN  number  for  access  to 

government benefits), those cases are inapposite because the courts there did not 

confront  or  address  the  question  of  whether  duplication  of  identifying 

information  supported  this  enhancement.    Where  courts,  including  our  own, 

have  addressed  that  issue  directly,  they  have  held  duplication  to  support  the 

enhancement.    See  United  States  v.  Newsome,  439  F.3d  at  186–87  [3d  Cir.]; 

United States v. Sash, 396 F.3d at 524 [2d Cir.]; United States v. Melendrez, 389 

F.3d  at  833–34  [9th  Cir.].    This  is  unsurprising  given  Guidelines  commentary 

defining “produce,” as used in § 2B1.1(b)(11), to “include[] manufacture, design, 

alter,  authenticate,  duplicate,  or  assemble.”    U.S.S.G.  § 2B1.1  cmt.  (10)(A) 

(emphasis added).  We  therefore conclude that, just as the unauthorized copying 

of  police  badge  identification  numbers  onto  duplicate  badges  supported  a 

§ 2B1.1(b)(11)(C)(ii)  enhancement  in  Sash,  defendant’s  copying  of  Richard  J. 

Butler’s  name  onto  a  counterfeit  driver’s  license  that  he  then  used  to  try  to 

perpetrate  bank  fraud  supported  a  § 2B1.1(b)(11)(C)(i)  enhancement  in  the 

calculation of his Sentencing Guidelines range. 




                                           13 
      In  sum,  the  case  presents  us  with  no  procedural  error  affecting  the 

reasonableness  of  Kleiner’s  24‐month  prison  sentence.    The  judgment  of  the 

district court is therefore AFFIRMED. 




                                         14